Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: In accordance with Examiner Amendment below, Examiner revised issue classification listing of claims to cancel claims 4 and 22.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Glen Choi on 2/25/22.
The application has been amended as follows: 
1. (Currently Amended) An apparatus for infrastructure management, comprising:
	 circuitry to receive a plurality of telemetry signals from one or more infrastructure components of an infrastructure; and
	 second circuitry coupled with the interface circuitry, wherein the second circuitry includes a machine-learning (ML) model of a service level metric (SLM) deviation by one or more infrastructure components of the infrastructure, and the second circuitry is to:
		determine a deviation from the SLM of the one or more infrastructure components of the infrastructure, based at least in part the ML model and one or more of the plurality of telemetry signals; 
		send a message to an infrastructure manager based at least in part on the deviation from the SLM, wherein the message is to cause the infrastructure manager to selectively modify operations in two or more infrastructure components of the infrastructure, wherein the message includes a recommended action;
		determine whether permission is to be requested for [[a]]the recommended action based at least in part on one or more policy parameters of one or more infrastructure management policies; and
		based on a determination that permission is to be requested for the recommended action, request permission to perform the requested action.

5. (Currently Amended) The apparatus of claim [[4]]1, wherein the recommended action includes one or more of creation of a new virtual machine (VM) or container instance, migration of an existing VM or container instance, scaling up of existing resources, or scaling down of existing resources.

6. (Currently Amended) The apparatus of claim [[4]]1, wherein the second circuitry is to determine one or more infrastructure components to scale up, scale down, or duplicate based at least in part on one or more of an additional SLM or an updated SLM, wherein the recommended action is based at least in part on the determined one or more infrastructure components.

20. (Currently Amended) One or more non-transitory computer-readable media comprising instructions that cause an apparatus, in response to execution of the instructions by the apparatus, to:
	determine a deviation from a service level metric (SLM) based at least in part on a machine-learning (ML) model of a SLM deviation and one or more of a plurality of telemetry signals; 
	send a message to an infrastructure manager, based at least in part on the deviation from the SLM, wherein the message is to cause the infrastructure manager to selectively modify operations in two or more infrastructure components, wherein the message includes a recommended action;
	determine whether permission is to be requested for [[a]]the recommended action based at least in part on one or more policy parameters of one or more infrastructure management policies; and
	based on a determination that permission is to be requested for the recommended action, request permission to perform the requested action.

23. (Currently Amended) The one or more non-transitory computer-readable media of claim [[22]]20, wherein the recommended action includes one or more of creation of a new virtual machine (VM) or container instance, migration of an existing VM or container instance, scaling up of existing resources, or scaling down of existing resources.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The references of record are deficient in teaching or suggesting all of the specifically enumerated and ordered features of the independent claims.

Claims 1-3, 5, 6, 8-21, 23 and 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443